Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 are pending and are considered in this Non-Final Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has indicated in the Application Data Sheet that the present application claims the benefit of Provisional Application 63/037883 filed 11 June 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/21/2021 and 12/15/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " receiving from the same or another identifier review device…" There is insufficient antecedent basis for this limitation in the claim.

Claims 2-11 depend on Claim 1 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim 12 recites the limitation “receiving from the same or another quality control processing server…” There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “quality control processing server” is the same as a “quality control data processing server.”

Claims 13 depends on Claim 12 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed methods in claims 1-13 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-13.

In accordance with Step 2A, Prong One, claims 1-13, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

Receiving… a component image data set comprising data representing at least an image of a portion of a component of a manufactured assembly; 
processing the received component image data set to interpret or otherwise assess at least one characteristic of the component represented by the image data; 
routing… a characteristic review data set comprising data representing the one or more interpreted characteristics; 
receiving… an interpreted characteristic confirmation data set comprising signals representing a confirmation that one or more characterizations associated with the one or more interpreted characteristics is correct; and 
storing… a confirmed component characteristic data set comprising at least data representing an identity of the component and data representing the confirmed characteristic.

Receiving… representing a designation of a component type identifier; 
receiving… data representing an image of at least a portion of a component associated with the designated component type identifier; 
routing to… a component assessment data set comprising data representing at least the designated component type identifier, at least one assessed characteristic of the component, and the data representing an image associated with the designated component type identifier; 
receiving… an identifier review data set comprising data representing one or more assessed characteristics associated with the captured image; 
receiving… representing a correction of at least one of the assessed characteristics received…; and 
routing… a confirmed assessed characteristic data set associated with the component associated with the designated component type identifier.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites steps for facilitating quality control, inspection and assessment of parts and assemblies, which is a business relation. Therefore, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “a component image capture device;” “an output display of at least one image assessment review device;” “same or another identifier review device;” “same or another identifier review device;” “at least one input device of the operator processing system signals;” “at least one image capture device of the operator processing system;” “quality control data processing server, via a network communication system of the handheld data processing system;” “the same or another quality control processing server;” “same or another input device of the operator processing system signals;” “quality control processing server;” and a “the same or another quality control processing server;” for receiving/transmitting data (e.g. “receiving… a component image data set;” “routing… a characteristic review data set;” “receiving… representing a designation of a component type identifier;” etc.); processing data; storing data (e.g. “storing… a confirmed component characteristic data set;” etc.); displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite additional elements: “a component image capture device;” “an output display of at least one image assessment review device;” “same or another identifier review device;” “same or another identifier review device;” “at least one input device of the operator processing system signals;” “at least one image capture device of the operator processing system;” “quality control data processing server, via a network communication system of the handheld data processing system;” “the same or another quality control processing server;” “same or another input device of the operator processing system signals;” “quality control processing server;” and a “the same or another quality control processing server.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations facilitating quality control, inspection and assessment of parts and assemblies) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at paragraph 0013-0015, that “a system 1000 comprises one or any other desired number(s) of quality control data processor(s) 102, QA controller station(s) 104, data storage facility(ies) 106, customer system(s) 108, and mobile quality-assurance or attribute (e.g., identifier) capture device(s) 202. Each of components 102, 104, 106, 108, 202 can be of any type(s) or form(s) suitable for use in implementing the purposes disclosed or suggested herein. As will be readily appreciated by those skilled in the relevant arts, for example, such components may be implemented using any electronic signal/data processors, such as smart phones and other mobile network communications systems, desktop or server-class networked stationary platforms, etc., suitable for configuration to accomplish the purposes disclosed herein; and they may be implemented in any numbers desired. As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.
The dependent claims 2-11 and 13 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US Patent Application Publication, 2019/0295246, hereinafter referred to as Smith).

As per Claim 1, Smith discloses a method of quality control, assessment, and inspection of parts and assemblies, the method performed by a quality control data processing system and comprising: 

a)	receiving, from a component image capture device, a component image data set comprising data representing at least an image of a portion of a component of a manufactured assembly (Smith: ¶0044-0046: The system includes a camera positioned on the conveyor belt that generates images of items that are assembled by a human operator or robot. The camera can analyze the generated images and determine the presence or absence of text/numeric patterns.); 

b)	processing the received component image data set to interpret or otherwise assess at least one characteristic of the component represented by the image data (Smith: ¶0044-0046: The system includes a camera positioned on the conveyor belt that generates images of items that are assembled by a human operator or robot. The camera can analyze the generated images and determine the presence or absence of text/numeric patterns. The patterns can represent a sequence of numbers (e.g. part number 6941518) or a sequence of characters (e.g. part name FILTER NEEDLE).); 

c)	routing to an output display of at least one image assessment review device a characteristic review data set comprising data representing the one or more interpreted characteristics (Smith: ¶0060-0062: The camera that generates the image can determine the occurrence of an item pattern characteristic (i.e. a part number or part name). The camera can review and determine if the pattern instance of the item is correct and route pass/fail review data to a pass/fail controller. The pass/fail review data is then transmitted to a programmable logic controller for displaying a pass/fail notification.); 

d)	receiving from the same or another identifier review device an interpreted characteristic confirmation data set comprising signals representing a confirmation that one or more characterizations associated with the one or more interpreted characteristics is correct (Smith: ¶0060-0062: The camera that generates the image can determine the occurrence of an item pattern characteristic (i.e. a part number or part name). The camera can review and determine if the pattern instance of the item is correct and route pass/fail review data to a pass/fail controller.); and 

e)	storing in persistent memory accessible by the quality control data processing system a confirmed component characteristic data set comprising at least data representing an identity of the component and data representing the confirmed characteristic (Smith: ¶0060-0062: The camera that generates the image can determine the occurrence of an item pattern characteristic (i.e. a part number or part name). The camera can review and determine if the pattern instance of the item is correct and route pass/fail review data to a pass/fail controller. The pass/fail review data is then transmitted to a programmable logic controller for displaying a pass/fail notification. Examiner notes that a pass signal regarding a pattern instance would represent a confirmed characteristic. Examiner also notes that the data must be stored in order to transmit to a controller.).

As per Claim 2, Smith discloses the method of claim 1, wherein the component image capture device comprises a digital camera (Smith: Fig. 1, embodiment 106-108 and ¶0042 show where the image capture device is a plurality of cameras.).

As per Claim 3, Smith discloses the method of claim 1, comprising a plurality of component image capture devices (Smith: Fig. 1, embodiment 106-108 and ¶0042 show where the image capture device is a plurality of cameras.).

As per Claim 4, Smith discloses the method of claim 1, wherein at least one interpreted characteristic of the component comprises a part number (Smith: ¶0046: The camera can analyze the generated images and determine the presence or absence of text/numeric patterns. The patterns can represent a sequence of numbers (e.g. part number 6941518) or a sequence of characters (e.g. part name FILTER NEEDLE).).

As per Claim 5, Smith discloses the method of claim 1, wherein at least one interpreted characteristic of the component comprises a serial number (Smith: ¶0046: The camera can analyze the generated images and determine the presence or absence of text/numeric patterns. The patterns can represent a sequence of numbers or a sequence of characters. Examiner notes that one of ordinary skill in the art would recognize that a serial number is a sequence of numbers and would be capable of being interpreted and analyzed by the camera.).

As per Claim 6, Smith discloses the method of claim 1, wherein at least one interpreted characteristic of the component comprises a component configuration (Smith: ¶0051-0053: Each of the items that can be assembled into the one or more objects can be associated with one or more patterns. The camera can interpret the pattern characteristics and determine if the pattern configuration of the item is appropriate or correct.).

As per Claim 7, Smith discloses the method of claim 1, wherein processing the received component identity data set to interpret one or more characteristics represented by the image data comprises execution by the quality control data processing system of machine-readable instructions stored in persistent memory accessible by the quality control data processing system, the instructions representing logical rules for automated processing of image data to interpret characters represented within the image data (Smith: ¶0046: The camera can analyze the generated images and determine the presence or absence of text/numeric patterns. The patterns can represent a sequence of numbers (e.g. part number 6941518) or a sequence of characters (e.g. part name FILTER NEEDLE). OCR rules can be utilized.).

As per Claim 11, Smith discloses the method of claim 1, comprising: routing to an output display of a second identification confirmation review device the same or another confirmed component characteristic data set, comprising signals representing one more or confirmed characteristics associated with the interpreted characteristic confirmation data set; and receiving from second the identification confirmation review device signals representing a second confirmation that one or more characterizations associated with the one or more interpreted characteristics is correct, prior to storing the confirmed component identity data set in the persistent memory(Smith: ¶0060-0062: The camera that generates the image can determine the occurrence of an item pattern characteristic (i.e. a part number or part name). The camera can review and determine if the pattern instance of the item is correct and route pass/fail review data to a pass/fail controller. The pass/fail review data is then transmitted to a programmable logic controller for displaying a pass/fail notification. Examiner notes that a pass signal regarding a pattern instance would represent a confirmed characteristic. Examiner also notes that the data must be stored in order to transmit to a controller.).

As per Claim 12, Smith discloses a method for facilitating quality control, assessment, and inspection of parts and assemblies, the method performed by a quality control operator data processing system and comprising: 

a)	receiving from at least one input device of the operator processing system signals representing a designation of a component type identifier (Smith: ¶0049: A signal can be received from the camera that determines if the pattern is in the assigned and designated region, including an identifier text or sequence (see identifier examples in ¶0046).);

b)	receiving from at least one image capture device of the operator processing system data representing an image of at least a portion of a component associated with the designated component type identifier (Smith: ¶0046: The camera can analyze the generated images and determine the presence or absence of text/numeric patterns. The patterns can represent a sequence of numbers (e.g. part number 6941518) or a sequence of characters (e.g. part name FILTER NEEDLE). Examiner notes that the patterns represent the component type identifiers.); 

c)	routing to a quality control data processing server, via a network communication system of the handheld data processing system, a component assessment data set comprising data representing at least the designated component type identifier, at least one assessed characteristic of the component, and the data representing an image associated with the designated component type identifier (Smith: ¶0060-0062: The camera that generates the image can determine the occurrence of an item pattern characteristic (i.e. a part number or part name). The camera can review and determine if the pattern instance of the item is correct and route pass/fail review data to a pass/fail controller. The pass/fail review data is then transmitted to a programmable logic controller for displaying a pass/fail notification. See ¶0049 where the item pattern is designated to a particular region of the item.); 

d)	receiving from the same or another quality control processing server an identifier review data set comprising data representing one or more assessed characteristics associated with the captured image (Smith: ¶0060-0062: The camera that generates the image can determine the occurrence of an item pattern characteristic (i.e. a part number or part name). The camera can review and determine if the pattern instance of the item is correct and route pass/fail review data to a pass/fail controller. The pass/fail review data is then transmitted to a programmable logic controller for displaying a pass/fail notification.); 

e)	receiving from the same or another input device of the operator processing system signals representing a correction of at least one of the assessed characteristics received from the quality control processing server (Smith: ¶0050 and 0062: Responsive to the determination signal that one of the assessed characteristics failed in the pass/fail analysis, an operator can take a corrective action that is presented to the pass/fail controller for re-analyzing.); and 

f)	routing to the same or another quality control processing server a confirmed assessed characteristic data set associated with the component associated with the designated component type identifier (Smith: ¶0060-0062: The camera that generates the image can determine the occurrence of an item pattern characteristic (i.e. a part number or part name). The camera can review and determine if the pattern instance of the item is correct and route pass/fail review data to a pass/fail controller. The pass/fail review data is then transmitted to a programmable logic controller for displaying a pass/fail notification. Examiner notes that a pass signal regarding a pattern instance would represent a confirmed characteristic.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent Application Publication, 2019/0295246, hereinafter referred to as Smith) in view of Pope et al. (US Patent, 10,762,511, hereinafter referred to as Pope).

As per Claim 8, Smith discloses the method of claim 7. 

Smith does not explicitly disclose; however, Pope discloses wherein the logical rules are configured to cause application by the quality control data processing system of rules associated with at least one part numbering convention (Pope: Col. 6, lines 46-66: Product data includes unique product identifiers that are associated with the numbering standard, UNSPSC.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Smith with Pope’s analysis of characters in text and numeric patterns because the references are analogous/compatible since each is directed toward features for analyzing textual and numeric characters, and because incorporating Pope’s analysis of characters in text and numeric patterns in Smith would have served Smith’s pursuit of accurately recognizing a text or numeric pattern as a specific pattern (See Smith, ¶0046); and further obvious since the claimed invention is merely a
combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the
results of the combination were predictable.

As per Claim 9, Smith discloses the method of claim 1.

Smith does not explicitly disclose; however, Pope discloses the identifier review data set comprising data representing at least one suggested alternate interpretation of the one or more interpreted characteristics (Pope: Col. 1, lines 58-67: Natural language algorithms extract item identifiers and manufacturer name from unstructured data, creating a temporary table of matching candidate item records with updated attributes, i.e., with corrected or normalized item identifiers and manufacturer names. Examiner notes that the updated attributes are suggested alternate interpretations of the interpreted characteristic, the item identifier.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Smith with Pope’s analysis of characters in text and numeric patterns because the references are analogous/compatible since each is directed toward features for analyzing textual and numeric characters, and because incorporating Pope’s analysis of characters in text and numeric patterns in Smith would have served Smith’s pursuit of accurately recognizing a text or numeric pattern as a specific pattern (See Smith, ¶0046); and further obvious since the claimed invention is merely a
combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the
results of the combination were predictable.

As per Claim 10, Smith in view of Pope discloses the method of claim 9.

Smith does not explicitly disclose; however, Pope discloses wherein a plurality of alternate interpretations are displayed by the identifier review device in accordance with ranked likelihoods of correct alternative interpretations (Pope: Col. 19, lines 20-61: A fuzzy logic algorithm may determine potential matches to a product part number from an identifier review database. A ranking of the matches is displayed to a user via computer. Cols. 21-22: A user submitted string may be a misspelled variation. A score may be computed for a submitted string to determine the likelihood that the strings is correct, according to the product name or part number in the identifier review database.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Smith with Pope’s analysis of characters in text and numeric patterns because the references are analogous/compatible since each is directed toward features for analyzing textual and numeric characters, and because incorporating Pope’s analysis of characters in text and numeric patterns in Smith would have served Smith’s pursuit of accurately recognizing a text or numeric pattern as a specific pattern (See Smith, ¶0046); and further obvious since the claimed invention is merely a
combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the
results of the combination were predictable.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent Application Publication, 2019/0295246, hereinafter referred to as Smith) in view of Csulits et al. (US Patent Application Publication, 2008/0219543, hereinafter referred to as Csulits).

As per Claim 13, Smith discloses the method for facilitating quality control and inspection of parts and assemblies of claim 12.

Smith does not explicitly disclose; however, Csulits discloses receiving from the same or another input device of the handheld processing system signals representing a command for editing of an image captured by the at least one image capture device; and routing to the same or another quality control processing server an edited image data set (Csulits: Fig. 9 and ¶0117-0118 and 0121: Serial numbers are extracted from images obtained from an imaging scanner and displayed in the editing field. An operator can edit and correct image characters of the extracted serial number via the operator interface. The edited and corrected image characters can be routed to a centralized computer.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine
Smith with Csulits’ correction of characters in text and numeric patterns because the references are analogous/compatible since each is directed toward features for analyzing textual and numeric characters, and because incorporating Csulits’ correction of characters in text and numeric patterns in Smith would have served Smith’s pursuit of taking a corrective action to remedy errors with the patterns in an image (See Smith, ¶0062); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Li et al. (US 2021/0342770): A method for identifying a product removed from a cabinet includes detecting visual characteristics of the product removed from the cabinet by a camera within the cabinet. The method may include detecting an identifier on the product removed from the cabinet by an identifier sensor, and comparing the visual characteristics and the identifier to a database of product information. The product removed from the cabinet may be identified based on the comparison of the visual characteristics and the identifier to the database of product information.

Kogawara (US 10,395,360): An inspection system for inspecting a workpiece includes: an omnidirectional camera; a movement device for causing the workpiece to circle around the omnidirectional camera in a state where a posture of the workpiece is maintained; an acquisition unit for outputting a capturing instruction to the omnidirectional camera at a plurality of timings while the movement device causes the workpiece to circle around the omnidirectional camera, and for acquiring, from the omnidirectional camera, a plurality of input images indicating the workpiece from different directions; and an inspector for inspecting the workpiece by using the plurality of input images.

Doyle et al. (US 8,855,404): Methods and systems for inspecting a workpiece are provided. The method includes storing model data associated with the workpiece in an inspection system, determining a relative position of a depth sensing device relative to the workpiece, and calibrating a pose view for the inspection system relative to the model based on the position of the depth sensing device relative to the workpiece. The method further includes measuring actual depth distance data of at least one pixel of the depth sensing device relative to the workpiece and determining, based on the actual depth distance data, if the workpiece satisfies predetermined inspection criteria.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683